[Cite as Midland Funding, L.L.C. v. Dixon, 2013-Ohio-5052.]




                              IN THE COURT OF APPEALS OF OHIO
                                 SECOND APPELLATE DISTRICT
                                      GREENE COUNTY

 MIDLAND FUNDING LLC                              :
                                                  :     Appellate Case No. 2013-CA-27
         Plaintiff-Appellee                       :
                                                  :     Trial Court Case No. 09-CVF-1411
 v.                                               :
                                                  :
 DAVID A. DIXON                                   :     (Civil Appeal from
                                                  :     (Xenia Municipal Court)
         Defendant-Appellant                      :
                                                  :
                                                ...........

                                               OPINION

                              Rendered on the 15th day of November, 2013.

                                                ...........

ROBERT K. HOGAN, Atty. Reg. #0024966, and STEVEN E. ALSIP, Atty. Reg. #0083565,
Javitch, Block & Rathbone, LLC, 700 Walnut Street, Suite 300, Cincinnati, Ohio 45202
        Attorney for Plaintiff-Appellee

DAVID A. DIXON, 9151 Old Troy Pike, St. Paris, Ohio 43072
     Defendant-Appellant, pro se

                                            .............

HALL, J.,

        {¶ 1}    David A. Dixon appeals pro se from the trial court’s decision, entry, and order

overruling what it considered to be a Civ.R. 60(B) motion for relief from a default judgment.

        {¶ 2}    Although Dixon’s brief lacks an assignment of error, the essence of his
                                                                                                     2


argument is that the trial court erred in failing to vacate the default judgment on the basis that

appellee Midland Funding, LLC never served him with its complaint. For its part, Midland has

declined to file a responsive brief.

       {¶ 3}     The record reflects that Midland filed a complaint against Dixon in October

2009, alleging default on a loan and seeking to recover $12,933.44. Certified-mail service on

Dixon failed at several addresses. In July 2010, Midland attempted service by ordinary mail sent

to 99 East Second Street #3, Xenia, OH 45385. The envelope was not returned with an

endorsement showing failure of delivery, and service was deemed complete. Dixon did not

respond to the complaint. Thereafter, Midland moved for default judgment. The trial court

sustained the motion and entered default judgment against Dixon in September 2010. Midland

then pursued garnishment to satisfy the judgment.

       {¶ 4}    In April 2013, Dixon sent the trial court a letter in which he mentioned

receiving notice at his place of employment about his wages being garnished. In the letter,

Dixon claimed he never had received service of the complaint. He professed to have had no

notice of the proceedings prior to learning about the garnishment of his wages. He advised the

trial court he wanted to file a motion to vacate the default judgment for lack of service of

process. (Doc. #33). The trial court construed the letter as a motion for Civ.R. 60(B) relief.

(Doc. #34). Midland filed a memorandum in opposition. It argued that a bare assertion of a lack

of service did not constitute a meritorious defense, that no grounds for relief existed, and that

the time for relief from judgment had expired. (Doc. #36). Dixon responded to that filing by

providing the trial court with a photocopy of his driver’s license. (Doc. #37). The issue date on

the license was August 25, 2009, and it identified his address as 9151 Old Troy Pike, St. Paris,
                                                                                                      3


OH 43072. Dixon cited the license as proof that he did not reside at 99 East Second Street #3,

Xenia, OH 45385 in July 2010, when Midland attempted ordinary-mail service there.

       {¶ 5}    The trial court resolved the dispute in an April 23, 2013 decision, entry, and

order. (Doc. #38). At the outset of its ruling, the trial court indicated that it had discussed the

matter with Dixon and counsel for Midland in chambers, apparently that same day. (See Doc.

#35, 37-38). After reciting the standards for Civ.R. 60(B) relief, the trial court reasoned:

               During the conference in this matter, Dixon discussed not receiving the

       original Complaint. Dixon spoke of various addresses where service was

       attempted, addresses Dixon stated he had lived at before the Complaint herein

       was filed. Dixon has raised an issue that could potentially qualify as a [Civ.R.

       60(B)] section (5) “any other reason” defense. (The Court’s docket reveals,

       however, that service was perfected in this case when certified mail of the

       Complaint and Summons was returned “Unclaimed” and the service was then

       had by ordinary mail.) The Court, though, does not need to decide whether

       Dixon has raised a legitimate “any other reason” defense because Dixon has

       failed to meet the first prong of the Rule 60(B) test in that he has failed to

       establish a meritorious defense if relief were granted.

               During discussion with the Court and Counsel for Midland, Dixon

       admitted getting the money at issue herein pursuant to a Revolving Loan

       Agreement with Beneficial Ohio, Inc., a copy of which is attached to and is

       incorporated by reference to Midland’s Complaint. (Midland, by way of

       assignment, acquired the rights in said Revolving Loan Agreement from
                                                                                                         4


        Beneficial.) Dixon stated he used the money to add central air to his house and to

        buy a second car. As noted * * * above, the Rule 60(B) requirements are

        “independent and in the conjunctive; thus the test is not fulfilled if any one of the

        requirements is not met.” (Emphasis added)

                Because Dixon has failed to establish a meritorious defense, his Rule

        60(B) Motion is DENIED and the Default Judgment previously granted herein

        remains in full force and effect.

(Doc. #38 at 2).

        {¶ 6}      Dixon argues on appeal that the trial court erred in refusing to vacate the default

judgment. According to Dixon, he has not lived at 99 East Second Street since 2004. He

maintains that he has resided at the 9151 Old Troy Pike address on his driver’s license since

August 2009, long before Midland attempted ordinary-mail service at 99 East Second Street in

July 2010. Dixon claims Midland’s default judgment was wrongly acquired because he never

received service of the complaint.

        {¶ 7}      Upon review, we conclude that the trial court’s reason for denying relief from

the default judgment was incorrect. Usually, “[t]o prevail on a motion brought under Civ.R.

60(B), the movant must demonstrate that (1) the party has a meritorious defense or claim to

present if relief is granted, (2) the party is entitled to relief under one of the grounds stated in

Civ.R. 60(B), and (3) the motion is made within a reasonable time.” Portfolio Recovery Assoc.

v. Thacker, 2d Dist. Clark No. 2008 CA 119, 2009-Ohio-4406, ¶ 38. However, a claim of

ineffective service of process is an anomaly where the requirements of Civ.R. 60(B) do not

apply. Id. at ¶ 22.
[Cite as Midland Funding, L.L.C. v. Dixon, 2013-Ohio-5052.]
        {¶ 8}    Without proper service of process (or voluntary appearance or waiver), no

personal jurisdiction exists. In re S.A., 2d Dist. Montgomery No. 25532, 2013-Ohio-3047, ¶ 10.

We have held that absent personal jurisdiction, any judgment rendered is void ab initio.

Carter-Jones Lumber Co. v. Meyers, 2d Dist. Clark No. 2005 CA 97, 2006-Ohio-5380, ¶ 10.

“Because a court has the inherent authority to vacate a void judgment, a party who asserts that

the trial court lacks personal jurisdiction over him or her due to ineffective service of process

need not satisfy the requirements of Civ.R. 60(B). * * * Only lack of proper service must be

established.” Portfolio Recovery Assoc. at ¶ 22; see also Carter-Jones Lumber at ¶ 10 (noting

that the requirements of Civ.R. 60(B) do not apply when a party claims lack of personal

jurisdiction due to faulty service of process).

        {¶ 9}    Here Dixon asked the trial court to vacate the default judgment against him for

lack of service of process. The trial court applied the requirements of Civ.R. 60(B) onto that

request. Contrary to the trial court’s analysis, the only pertinent issue below was whether

Midland properly served Dixon with its complaint. The unreturned ordinary-mail service at 99

East Second Street may have created a rebuttable presumption of proper service. Carter-Jones

Lumber at ¶ 11 (“In those instances where the plaintiff follows the Civil Rules governing

service of process, courts presume that service is proper unless the defendant rebuts this

presumption with sufficient evidence of non-service.”); Portfolio Recovery Assoc. at ¶ 20-21.

Unfortunately, we cannot determine from the trial court’s reference to an in-chambers

discussion, where admissions of fact may or may not have been made, whether Dixon

successfully rebutted the presumption. More importantly for present purposes, the trial court did

not decide that issue. The trial court acknowledged that Dixon’s claims about not residing

where service was attempted and not receiving the complaint might provide a “defense” to the
                                                                                                                                                 6


default judgment. It explicitly declined to resolve that issue, however, because he admitted

owing Midland the money at issue, thereby admitting he had no “defense” to the underlying

claim.1 But if service of process was defective, then the default judgment was void ab initio,

regardless of whether Dixon admitted the debt.

         {¶ 10} Based on the foregoing reasoning, the trial court’s April 23, 2013 decision,

entry, and order overruling Dixon’s motion to vacate the default judgment is reversed. The

cause is remanded for the trial court to determine, by means of an evidentiary hearing if

necessary, whether Midland served Dixon with its complaint. If Dixon was not served, then the

default judgment shall be declared void.

         {¶ 11} Judgment reversed and cause remanded.

                                                           .............

FROELICH and WELBAUM, J., concur.

Copies mailed to:

Steven E. Alsip / Robert K. Hogan
Javitch, Block & Rathbone, LLC
700 Walnut Street, Suite 300
Cincinnati, OH 45202

David A. Dixon
9151 Old Troy Pike
St. Paris, OH 43072

Hon. Michael K. Murry
Xenia Municipal Court
101 N. Detroit Street

            1
             As noted above, the trial court also commented that its docket reflected service of process when ordinary-mail service was made at
 99 East Second Street. This fact, however, is not necessarily dispositive. At most, it created a rebuttable presumption of service. The trial court
 still needed to determine whether Dixon resided somewhere else, as he claimed. If he did reside elsewhere, the ordinary-mail service at 99 East
 Second Street may not have accomplished the desired result.
                       7


Xenia, OH 45385-2911